529 So.2d 1392 (1988)
Johnny Carl PARKERSON
v.
James A. NORRIS, Jr., District Attorney.
No. 20347-KW.
Court of Appeal of Louisiana, Second Circuit.
August 18, 1988.
Writ Denied September 9, 1988.
Jerry L. Jones, Neal Johnson, Monroe, for Parkerson.
James A. Norris, Jr., pro se.
Joseph Mickel, Bastrop, for Norris.
Before HALL, SEXTON and LINDSAY, JJ.
WRIT DENIED.
On the showing made, we find no error in the district court's ruling which ordered recusal of the district attorney who had initiated a grand jury investigation into a matter in which he had a personal interest by virtue of having been the victim of the alleged criminal activity which is the subject of the grand jury investigation. LSA-C.Cr.P. Art. 680, as amended by Act 195 of 1980 subsequent to Plaquemines Parish Commission Council v. Perez, 379 So.2d 1373 (La.1980); State v. Snyder, 256 La. 601, 237 So.2d 392 (1970); State v. Cox, 246 La. 748, 167 So.2d 352 (1964).